DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/647,400 application filed March 13, 2020.  Claims 22-42 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted March 13, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete Examiner requests that Applicant further review the claims and amend any other clarity, antecedent basis, and grammatical issues not specifically pointed out in this Detailed Action.
Claim 22:	-   “impeller or similar rotary member” renders the claim indefinite as it is unclear the metes and bounds of “similar rotary member” (see line 3);
“the longitudinal axis of the shaft”, both elements lack antecedent basis (see lines 6-7);
“according to its axial position”, it is unclear which element “its” is referring to (see line 7);
“the exterior periphery” lacks antecedent basis (see line 8);
“or not” (see line 8) is grammatically unclear and renders the claim indefinite, it is unclear if the claim intends to recite a negative limitation;
“the external face of its wall” lacks antecedent basis (see line 12);
“these elements thus”, it is unclear specifically which elements “these” is referring to;
“the rotary cam member” and “the sliding shutter” lack antecedent basis (see line 19);
“the internal face” lacks antecedent basis (see line 20);
“the longitudinal axis coincides with that of the shaft of the impeller” lacks antecedent basis, it is also unclear which element is being referred to by “with that of” (see line 22).
Claim 23:	-   “the axis” lacks antecedent basis (see last line).
Claim 25:	-   “the impeller is mounted with overhang” is grammatically unclear (see lines 1-2).  Examiner suggests amending this to read --the impeller is mounted with an overhang--;
“the latter” (see line 3) renders the claim indefinite as it is unclear to which element of the claim it refers.
Claim 26:	-   “the axial direction of said cam element” lacks antecedent basis (see line 4);
“over the majority, preferably over substantially the entirety” (see lines 4-5) renders the claim indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 27:	-   “the hollow cylindrical shutter” lacks antecedent basis (see line 1), it is unclear if the claim should instead depend from Claim 26;
“preferably three” renders the claim indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and 
“for example” (see line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);
“or the like” (see line 3) renders the claim indefinite as the metes and bounds of the claim are unclear;
“distributed on its circumference” renders the claim indefinite as it is unclear which element “its” is referring;
Claim 28:	-   “where appropriate” renders the claim indefinite as the metes and bounds of the claim are unclear (see lines 3-4);
“said elastic urging” lacks antecedent basis (see line 5).
Claim 29:	-   “the deployed position” lacks antecedent basis (see line 1), as it is unclear if the claim should instead depend from Claim 23; 
“the latter” (see line 2) renders the claim indefinite as it is unclear to which element this is referring;
“the discharge outlet(s)” lacks antecedent basis (see line 3).
Claim 30
“the fully deployed position” lacks antecedent basis (see lines 4-5), it is unclear if the claim should instead depend from Claim 23;
“where appropriate” (see line 6) renders the claim indefinite as the metes and bounds of the claim are unclear.
Claim 31:	-   “in addition to its translational harnessing” (see line 3) renders the claim indefinite as it is unclear which element “its” is referring;
“resulting from the fact that it is mounted with…” (see line 3) renders the claim indefinite as it is unclear which element “it” is referring; 
“this being done by way of …” (see line 4) renders the claim indefinite as it is unclear which element “this” is referring.
Claim 32:	-   “its exterior periphery” (see line 4) renders the claim indefinite as it is unclear which element “its” is referring. 
Claim 33:	-   “it is overmolded” (see line 4) renders the claim indefinite as it is unclear which element “it” is referring.
Claim 34:	-   “and with which they engage” (see line 4) renders the claim indefinite as it is unclear which element “they” is referring.
Claim 37:	-   “and with which they engage” (see line 8) renders the claim indefinite as it is unclear which element “they” is referring.
Claim 38:	-   “the internal volume” lacks antecedent basis (see line 1)
“if appropriate” (see line 4) renders the claim indefinite as the metes and bounds of the claim are unclear.
Claim 39:	-   “for example” (see line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 41:	-   “for example” (see line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The remainder of the claims not listed are similarly rejected based upon being dependent from a rejected base claim.

Allowable Subject Matter
Claims 22-42 are allowable over the prior art. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant variable pump devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747